            Case 3:16-cv-05842-BHS Document 159 Filed 11/10/20 Page 1 of 4




 1                                                                          Hon. Benjamin H. Settle
     Robert W. Mitchell
 2   Attorney at Law, PLLC
 3   700 W. Evergreen Blvd.
     Vancouver, WA 98660
 4   Telephone:    360-993-5000
     Facsimile:    888-840-6003
 5   Email:        bobmitchellaw@yahoo.com
 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8
 9   JOSEPH FANGSRUD VON ESCH, and
     RENNY FANGSRUD VON ESCH,                            NO. 3:16-cv-05842-BHS
10
                            Plaintiffs,                  RESPONSE TO DEFENDANT’S
11                                                       MOTION TO LIFT STAY AND
                v.                                       PLAINTIFFS’ MOTION FOR LEAVE
12                                                       TO SUPPLEMENT PLAINTIFFS’
     ASSET SYSTEMS, INC.,
                                                         RESPONSE TO DEFENDANT’S
13                                                       MOTION FOR FEES AND COSTS
                            Defendants.
14                                                       (ECF NO. 141)

15
                                          I.   INTRODUCTION
16
            Plaintiffs do not object to Defendant’s motion to lift the stay of Defendant’s motion for
17
     costs and fees. Plaintiffs simply request that this Court grant Plaintiffs leave to supplement
18
     their initial/preliminary response to Defendant’s motion for costs and fees, and set a briefing
19
     schedule for the remaining briefing.
20
            Facts and realities arose during the appeal that will influence this Court’s opinion of
21
     Defendant’s motion for costs and fees, including information contained in national and local
22
     amicus briefs, which this Court will find helpful and important in resolving the costs and fees
23

24   issue. Therefore, Plaintiffs seek leave to supplement their initial response brief (ECF No. 141)

25   to include these additional facts.
     PLAINTIFFS’ RESPONSE TO                         1             Robert Mitchell, Attorney at Law
26 DEFENDANT’S MOTION TO LIFT STAY                                 700 W. Evergreen Blvd.
     & PLAINTIFFS’MOTION TO
     SUPPLEMENT PLAINTIFF’S RESPONSE
                                                                   Vancouver, WA 98660
     CASE NO. C16-05842-BHS                                        (360) 993-5000    Fax (888) 840-6003
            Case 3:16-cv-05842-BHS Document 159 Filed 11/10/20 Page 2 of 4




 1                                II.   STATEMENT OF THE CASE
 2          Following a jury trial, the District Court dismissed this case as matter law. ECF No.
 3
     134. Defendant filed a motion for fees and costs. ECF Nos. 135 – 137. Plaintiffs appealed the
 4
     ruling to the Ninth Circuit Court of Appeals. ECF No. 138. Plaintiff moved the District Court
 5
     for a stay of Defendant’s motion for fees and costs pending appeal. ECF No. 140. Plaintiffs
 6

 7   also filed a preliminary response to Defendant’s motion for costs and fees. ECF No. 141. The

 8   District Court granted Plaintiffs’ motion to stay Defendant’s motion for fees and costs. ECF

 9   No. 150.
10          On appeal, the Ninth Circuit Court of Appeals affirmed and remanded. ECF Nos. 152
11
     – 155. Defendant then moved this Court to lift the stay regarding Defendant’s motion for fees
12
     and costs. ECF No. 156.
13
            Plaintiffs did not oppose Defendant’s motion to lift the stay because the Court will
14

15   undoubtedly lift the stay and address Defendant’s motion as a matter of course when this Court

16   deems it appropriate. Despite the lack of a response brief, Defendant filed a reply brief. ECF

17   No. 158.
18
            Additional facts and realities were brought to light during the appeal, including the
19
     filing of national and local amicus briefs which contain additional facts and realities which will
20
     aid this Court’s review of Defendant’s motion for costs and fees.
21
            Plaintiffs therefore seek leave to supplement or amend their initial/preliminary brief in
22

23   response to Defendant’s motion for an award of costs and fees (ECF No. 141).

24

25
     PLAINTIFFS’ RESPONSE TO                          2              Robert Mitchell, Attorney at Law
26 DEFENDANT’S MOTION TO LIFT STAY                                   700 W. Evergreen Blvd.
     & PLAINTIFFS’MOTION TO
     SUPPLEMENT PLAINTIFF’S RESPONSE
                                                                     Vancouver, WA 98660
     CASE NO. C16-05842-BHS                                          (360) 993-5000   Fax (888) 840-6003
            Case 3:16-cv-05842-BHS Document 159 Filed 11/10/20 Page 3 of 4




 1                                        III. AUTHORITY
 2          This Court has the inherent authority to control its own docket and case schedules.
 3
     Plaintiffs have the right to respond to Defendant’s motion for costs and fees. Local Rule
 4
     7(a)(2). This Court shall freely grant leave to amend pleadings. Fed. R. Civ. P. 15.
 5
            Justice and judicial economy will be best served by allowing Plaintiffs to update,
 6

 7   supplement, or amend their brief in response to Defendant’s motion for costs and fees (ECF

 8   No. 141), and through the issuance of a briefing schedule regarding future briefing.

 9                                       IV. CONCLUSION
10          When/if this Court lifts the stay on Defendant’s motion for costs and fees, this Court
11
     should also grant Plaintiffs leave to update, supplement, or amend their preliminary response
12
     brief, and issue a scheduling order regarding any remaining briefing.
13

14
                    DATED this 10th day of November, 2020 at Memphis, TN.
15
                                                  Respectfully submitted,
16

17
                                                  S/Robert Mitchell
18
                                                  Robert W. Mitchell (WSBA # 37444)
19                                                Attorney at Law, PLLC
                                                  700 W. Evergreen Blvd.
20                                                Vancouver, WA 98660
                                                  Telephone:    360-993-5000
21                                                Facsimile:    888-840-6003
                                                  Email:        bobmitchellaw@yahoo.com
22

23

24

25
     PLAINTIFFS’ RESPONSE TO                         3              Robert Mitchell, Attorney at Law
26 DEFENDANT’S MOTION TO LIFT STAY                                  700 W. Evergreen Blvd.
     & PLAINTIFFS’MOTION TO
     SUPPLEMENT PLAINTIFF’S RESPONSE
                                                                    Vancouver, WA 98660
     CASE NO. C16-05842-BHS                                         (360) 993-5000   Fax (888) 840-6003
            Case 3:16-cv-05842-BHS Document 159 Filed 11/10/20 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify under penalty of perjury under the laws of the State of Washington that
 3
     on the 10th day of November, 2020, I electronically filed the foregoing with the Clerk of Court
 4
     using the CM/ECF system which will send notification of such filing to the following:
 5

 6          DEFENDANT, Asset Systems, through their attorney: Jeffrey I. Hasson at
 7
     hasson@dhlaw.biz; and
 8
            DATED this 10th day of November, 2020.
 9
                                                 Respectfully submitted,
10

11                                               S/Robert Mitchell
12                                               Robert W. Mitchell (WSBA # 37444)
                                                 Attorney at Law, PLLC
13                                               700 W. Evergreen Blvd.
                                                 Vancouver, WA 98660
14                                               Telephone:    360-993-5000
                                                 Facsimile:    888-840-6003
15
                                                 Email:        bobmitchellaw@yahoo.com
16

17

18

19
20

21

22

23

24

25
     PLAINTIFFS’ RESPONSE TO                        4              Robert Mitchell, Attorney at Law
26 DEFENDANT’S MOTION TO LIFT STAY                                 700 W. Evergreen Blvd.
     & PLAINTIFFS’MOTION TO
     SUPPLEMENT PLAINTIFF’S RESPONSE
                                                                   Vancouver, WA 98660
     CASE NO. C16-05842-BHS                                        (360) 993-5000   Fax (888) 840-6003
